Exhibit 10.6


SECOND AMENDING AGREEMENT
TO
THE CREDIT AGREEMENT


BETWEEN:




KINDER MORGAN COCHIN ULC
as Borrower
and
THE PERSONS PARTY THERETO
FROM TIME TO TIME IN THEIR CAPACITIES AS LENDERS
and
ROYAL BANK OF CANADA
as Administrative Agent
and with
RBC Capital Markets and TD Securities
as Joint Lead Arrangers and Joint Bookrunners
and with
The Toronto-Dominion Bank
as Syndication Agent




June 14, 2018













--------------------------------------------------------------------------------


Exhibit 10.6


SECOND AMENDING AGREEMENT
THIS AGREEMENT is made as of June 14, 2018,
BETWEEN:
KINDER MORGAN COCHIN ULC, as borrower (hereinafter referred to as the
“Borrower”),
OF THE FIRST PART,
- and -
THE FINANCIAL INSTITUTIONS NAMED ON THE SIGNATURE PAGES HERETO,
OF THE SECOND PART,
- and -
ROYAL BANK OF CANADA, a Canadian chartered bank, as agent of the Lenders
(hereinafter referred to as the “Agent”),
OF THE THIRD PART.
WHEREAS the parties hereto have agreed to amend and supplement certain
provisions of the Credit Agreement as hereinafter set forth;
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby conclusively acknowledged by each of
the parties hereto, the parties hereto covenant and agree as follows:
1.Interpretation
1.1    In this Agreement and the recitals hereto, unless something in the
subject matter or context is inconsistent therewith:
“Agreement” means this agreement, as amended, modified, supplemented or restated
from time to time.
“Credit Agreement” means the credit agreement made as of May 1, 2018, between
the Borrower, the financial institutions party thereto and the Agent, as amended
by a first amending agreement thereto made as of May 29, 2018.
1.2    Capitalized terms used herein without express definition shall have the
same meanings herein as are ascribed thereto in the Credit Agreement.
1.3    The division of this Agreement into Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. Unless the context otherwise
requires, references herein to “Sections” are to Sections of this Agreement. The
terms “this Agreement”, “hereof”, “hereunder” and similar expressions





--------------------------------------------------------------------------------

Exhibit 10.6
- 2 -    


refer to this Agreement and not to any particular Section or other portion
hereof and include any agreements supplemental hereto.
1.4    This Agreement shall be governed by, and construed in accordance with,
the laws of the Province of Alberta and the federal laws of Canada applicable
therein.
1.5    The amendments contained herein shall be effective as of the date of this
Agreement.
2.    Agreements and Acknowledgements
2.1    Section 1.1 of the Credit Agreement is hereby amended by:
(a)
adding the following new definitions in the applicable alphabetical order in
such Section 1.1 of the Credit Agreement:

“ “EDC Intercreditor Agreement” means the intercreditor and priority agreement
dated on or about June 14, 2018 between the Collateral Agent, Her Majesty in
right of Canada and certain of the Loan Parties in respect of the Liens
described in paragraph s.1 of the definition of Permitted Liens.”;
(b)
deleting paragraph (a.1) of the definition of Permitted Debt as follows:

“(a.1)
an unsecured credit facility of up to Cdn. $900,000,000 and US $75,000,000 (the
“EDC Covered Facility”) between Trans Mountain Pipeline L.P., as borrower, the
Lenders, as lenders, and Royal Bank of Canada, as administrative agent for such
lenders, which credit facility is unconditionally guaranteed in full by Her
Majesty in right of Canada pursuant to a guarantee in favour of such lenders and
such agent (the “EDC Guarantee”);”; and

(c)
deleting paragraph (s.1) of the definition of Permitted Liens in its entirety
and replacing it with the following:

“(s.1)
Liens over (i) the assets of Trans Mountain Pipeline L.P., Trans Mountain
Pipeline ULC, Kinder Morgan Canada Inc., Trans Mountain Pipeline (Puget Sound)
LLC or any of their subsidiaries and (ii) the shares or units of any of the
Obligors described in clause (i) above owned by the Borrower (and all proceeds
thereof), in each case, in favour of Her Majesty in right of Canada as security
for obligations owing to it arising under an indemnity agreement entered into by
Trans Mountain Pipeline L.P. and the Borrower with Her Majesty in right of
Canada in connection with amounts paid by Her Majesty in right of Canada under
the EDC Guarantee (the “EDC Indemnity Agreement”); provided that all such Liens
are subject to the EDC Intercreditor Agreement.”; and”.

2.2    Section 12.1(m) of the Credit Agreement (Cross Default) is hereby amended
by adding the following words “(other than the EDC Covered Facility)” after each
occurrence therein of the words “Funded Debt”.






--------------------------------------------------------------------------------

Exhibit 10.6
- 3 -    


3.    Authorization
The Lenders hereby authorize the Agent to execute and deliver an act of
instructing debtholders to the Collateral Agent pursuant to the terms of
Collateral Agency and Intercreditor Agreement authorizing the Collateral Agent
to execute and deliver, on behalf of the Secured Parties, the EDC Intercreditor
Agreement.
4.    Representations and Warranties
The Borrower hereby represents and warrants as follows to the Agent and each of
the Lenders and acknowledges and confirms that the Agent and each of the Lenders
are relying upon such representations and warranties:
(a)
Capacity, Power and Authority

(i)
The Borrower has been duly incorporated and is validly subsisting under the laws
of its governing jurisdiction and has all the requisite corporate capacity,
power and authority to carry on its business as presently conducted.

(ii)
The Borrower has the requisite corporate capacity, power and authority to
execute and deliver this Agreement.

(b)
Authorization; Enforceability

The Borrower has taken or caused to be taken all necessary action to authorize,
and has duly executed and delivered, this Agreement, and this Agreement is a
legal, valid and binding obligation of it enforceable against it in accordance
with its terms, subject only to applicable bankruptcy, insolvency or other laws
of general application limiting the enforceability of creditors’ rights, and to
the general principles of equity.
(c)
Compliance with Other Instruments

Neither the execution and delivery of this Agreement by the Borrower, nor
compliance with the terms and conditions of any of them, has resulted, or will
result, in (i) a violation of its articles, by-laws, unanimous shareholders’
agreement or other constating or governing documents or any resolutions passed
by the directors or shareholders thereof, or (ii) a breach of, or constitute a
default under, any loan agreement, indenture, trust deed or any other agreement
or instrument to which any Obligor is a party or by which it or any of its
Property is bound, or requires any consent thereunder other than such as has
already been received, except to the extent that such breach, default or failure
would not reasonably be expected to have a Material Adverse Effect.
(d)
Credit Agreement Representations and Warranties

Each of the representations and warranties of the Borrower set forth in
Section 8.1 of the Credit Agreement is true and accurate in all material
respects as of the date hereof other than any representations and warranties
which expressly speak of an earlier date.






--------------------------------------------------------------------------------

Exhibit 10.6
- 4 -    


(e)
No Default

Except to the extent expressly consented to herein or otherwise expressly
amended hereby, no Default or Event of Default has occurred or is continuing or
shall result from or exist immediately after the coming into effect of the
agreements and supplements to the Credit Agreement contemplated hereby.
The representations and warranties set out in this Agreement shall survive the
execution and delivery of this Agreement, notwithstanding any investigations or
examinations which may be made by or on behalf of the Agent, the Lenders or
Lenders’ legal counsel. Such representations and warranties shall survive until
the repayments of the Outstandings and the cancellation of the Credit
Facilities.
5.    Confirmation of Credit Agreement and other Loan Documents
The Credit Agreement and the other Loan Documents to which the Borrower is a
party and all covenants, terms and provisions thereof, except as expressly
amended and supplemented by this Agreement, shall be and continue to be in full
force and effect and the Credit Agreement as amended and supplemented by this
Agreement and each of the other Loan Documents to which the Borrower is a party
is hereby ratified and confirmed and shall from and after the date hereof
continue in full force and effect as herein amended and supplemented, with such
agreements and supplements being effective from and as of the date hereof.
6.    Further Assurances
The parties hereto shall from time to time do all such further acts and things
and execute and deliver all such documents as shall be reasonably required in
order to effect the full intent of and fully perform and carry out the terms of
this Agreement.
7.    Enurement
This Agreement shall enure to the benefit of and shall be binding upon the
parties hereto and their respective successors and permitted assigns.
8.    Time of Essence
Time shall be of the essence of this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.6
- 5 -    




9.    Counterparts
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument, and it shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart. Such executed counterparts may be delivered by facsimile or other
electronic transmission and, when so delivered, shall constitute a binding
agreement of the parties hereto.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------


Exhibit 10.6


IN WITNESS WHEREOF the parties hereto have executed this Agreement.


BORROWER:
 
KINDER MORGAN COCHIN ULC
 
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Vice President Finance; Secretary
 
 



[Signature Page – Second Amending Agreement – Kinder Morgan Cochin ULC]



--------------------------------------------------------------------------------

Exhibit 10.6


AGENT:
 
ROYAL BANK OF CANADA
 
 
By:
/s/ Susan Khokher
 
Name: Susan Khokher
 
Title: Manager, Agency
 
 
 
 



[Signature Page – First Amending Agreement – Kinder Morgan Cochin ULC]



--------------------------------------------------------------------------------

Exhibit 10.6


LENDERS:
 
ROYAL BANK OF CANADA
 
 
By:
/s/ Mike Gaudet
 
Name: Mike Gaudet
 
Title: Authorized Signatory
 
 
 
 



[Signature Page – First Amending Agreement – Kinder Morgan Cochin ULC]



--------------------------------------------------------------------------------

Exhibit 10.6


THE TORONTO-DOMINION BANK
 
 
By:
/s/ David Radomsky
 
Name: David Radomsky
 
Title: Managing Director
 
 
 
 
By:
/s/ Craig DeBellerfeuille
 
Name: Craig DeBellerfeuille
 
Title: Director



[Signature Page – First Amending Agreement – Kinder Morgan Cochin ULC]



--------------------------------------------------------------------------------

Exhibit 10.6


ACKNOWLEDGMENT
Each of the undersigned (collectively, the “Guarantors” and each a “Guarantor”)
hereby acknowledge and consent to this Agreement and acknowledge, agree and
confirm that the Obligor Guarantee made as of May 1, 2018, provided by each
Guarantor to the Agent (the “Guarantee”), and all representations, warranties,
covenants and other obligations set forth therein, are binding on them and
continue in full force and effect as a joint and several guarantee of all of the
indebtedness, liabilities and obligations of the Borrower and other Obligors to
the Guarantee Beneficiaries (as such term is defined in the Guarantee). Each
such Guarantor hereby restates the terms set forth in the Guarantee to the
extent necessary under the applicable law to give effect to the foregoing. Each
Guarantor hereby further acknowledges and agrees that all security granted by it
to the Collateral Agent for its own benefit and on behalf of the Guarantee
Beneficiaries and others in connection with the Guarantee, the Credit Agreement
and any other Loan Documents executed and delivered pursuant thereto or in
connection therewith continue in full force and effect, without in any way
impairing or derogating from any of the mortgages, pledges, charges,
assignments, security interests and covenants therein contained or thereby
constituted, as continuing security for all indebtedness, liabilities and other
obligations of each Guarantor under the Guarantee and each other Loan Document
to which it is a party.




 
 
KINDER MORGAN COCHIN ULC
TRANS MOUNTAIN PIPELINE ULC
 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Vice President Finance; Secretary
 
Title: Vice President, Regulatory Affairs and Finance; Secretary
 
 
 
 
 
 
 
TRANS MOUNTAIN (JET FUEL) INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
By:
/s/ D. Scott Stoness
 
 
 
 
 
Name: D. Scott Stoness
 
 
 
 
 
Title: Vice President, Regulatory Affairs and Finance; Secretary
 
 
 
 
 
 
 
 



[Signature Page – First Amending Agreement – Kinder Morgan Cochin ULC]



--------------------------------------------------------------------------------

Exhibit 10.6


 
 
KINDER MORGAN CANADA INC.
TRANS MOUNTAIN PIPELINE L.P., by its general partner, TRANS MOUNTAIN PIPELINE
ULC
 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Vice President, Regulatory Affairs and Finance; Secretary
 
Title: Vice President, Regulatory Affairs and Finance; Secretary
 
 
 
 
 
 
 
KM CANADA MARINE TERMINAL LIMITED PARTNERSHIP, by its general partner, KM CANADA
TERMINALS GP ULC
KM CANADA NORTH 40 LIMITED PARTNERSHIP, by its general partner, KM CANADA
TERMINALS GP ULC
 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Secretary
 
Title: Secretary
 
 
 



[Signature Page – First Amending Agreement – Kinder Morgan Cochin ULC]



--------------------------------------------------------------------------------

Exhibit 10.6


 
 
BASE LINE TERMINAL EAST LIMITED PARTNERSHIP, by its general partner, KM CANADA
RAIL HOLDINGS GP LIMITED
KM CANADA EDMONTON SOUTH RAIL TERMINAL LIMITED PARTNERSHIP, by its general
partner, KM CANADA RAIL HOLDINGS GP LIMITED
 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Secretary
 
Title: Secretary
 
 
 




 
KM CANADA EDMONTON NORTH RAIL TERMINAL LIMITED PARTNERSHIP, by its general
partner, KM CANADA RAIL HOLDINGS GP LIMITED
TRANS MOUNTAIN PIPELINE (PUGET SOUND) LLC


 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Secretary
 
Title: Vice President, Regulatory Affairs and Finance; Secretary
 
 
 



[Signature Page – First Amending Agreement – Kinder Morgan Cochin ULC]



--------------------------------------------------------------------------------

Exhibit 10.6


 
 
KM CANADA RAIL HOLDINGS GP LIMITED
KM CANADA TERMINALS GP ULC
 
 
 
 
By:
/s/ D. Scott Stoness
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Secretary
 
Title: Secretary
 
 
 







[Signature Page – First Amending Agreement – Kinder Morgan Cochin ULC]

